Morton, J.
1. The offence is created by statute, and the complaint charges the offence in the words of the statute. As a general rule it is sufficient in such cases to charge the offence in the words of the statute. Commonwealth v. Prescott, 151 Mass. 60. Commonwealth v. Hodgkins, 170 Mass. 197. We can see no reason for departing in the present case from the general rule, and think that the complaint is clearly sufficient.
2. The statute was enacted under and by virtue of what is termed the police power, that is, the power to make and establish all manner of wholesome and reasonable laws and statutes for the good and welfare of the Commonwealth. It is not necessary that statutes passed in the exercise of that power should apply equally and uniformly to all citizens of the Commonwealth in order to be constitutional. It is sufficient if they apply equally and uniformly to all who are similarly circumstanced and are not otherwise objectionable. Such statutes have been upheld as constitutional in numerous instances. Goddard, petitioner, 16 Pick. 504. Watertown v. Mayo, 109 Mass. 315, 318, and cases cited. Commonwealth v. Roberts, 155 Mass. 281. Commonwealth v. Parks, 155 Mass. 531. Opinion of the Justices, 163 Mass. 589. Cole v. Tucker, 164 Mass. 486. Newton v. Joyce, 166 Mass. 83. Commonwealth v. Morris, ante, 19. We see nothing in the present case that renders the statute, under which this complaint was *292instituted, unconstitutional in any other respect. There can be no doubt about the right of the Legislature to regulate the business of pawnbrokers, or of persons engaged in the kind of business described in the statute under which this complaint was brought; neither can there be any doubt as to its right to limit such regulations to persons carrying on such business in cities and towns of ten thousand inhabitants or more. The effect may be to compel persons carrying on the business in cities or towns of ten thousand inhabitants or more to pay a license which persons engaged in the business in cities or towns of less than ten thousand inhabitants are not obliged to pay, but that does not render the statute unconstitutional.
Order overruling motion to quash affirmed.

Verdict to stand.